DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,841,728 A to Jean et al. (Jean).
In reference to claim 1, Jean discloses a muffler comprising: a first tube (301, Figs. 7-9) defining a first inlet for receiving exhaust and a first outlet; a housing (at numeral 40) defining a tuning chamber (C1 or alternatively C3; the term “tuning chamber” being given the broadest reasonable interpretation of a chamber with dimensions that can be adapted to create a desired sound); a second tube (302) at least partially received within the first tube, the second tube defining a second inlet disposed within the first tube and a second outlet disposed in fluid communication with the tuning chamber (C1/C3); and a muffler outlet (formed by either 302 or 306) for discharging exhaust from the muffler; wherein the first tube and the second tube define an annular passage therebetween, and wherein the annular passage is disposed in fluid communication with the first outlet of the first tube and the muffler outlet (as shown in Fig. 8, the exhaust passing through the annular passage passes through D and D’ and through the outlet; in Fig. 9, exhaust passes through the passage, through D3 and to the outlet).
In reference to claim 2, Jean discloses the muffler of claim 1, wherein the first tube and the second tube are concentrically disposed relative to each other (see Figs. 7-9).
In reference to claim 3, Jean discloses the muffler of claim 1, further comprising a first partition wall (the wall between C1 and C3, Figs. 8, 9) disposed within the housing and separating the tuning chamber (C3) from an expansion chamber (C1), wherein the first outlet of the first tube is in fluid communication with the expansion chamber, and wherein the expansion chamber is in fluid communication with the muffler outlet (again, via D, D’ or chamber C3).
In reference to claim 4, Jean discloses the muffler of claim 3, further comprising a second partition wall (the wall disposed between C1 and C2, Figs. 8, 9) disposed within the housing, the second partition wall separating the expansion chamber (C1) from another tuning chamber (C2) such that the expansion chamber is disposed between the tuning chamber and the other tuning chamber, wherein the first tube extends through the second partition wall.
In reference to claim 5, Jean discloses the muffler of claim 4, further comprising a third tube (D, Fig. 8, via D’ and C3; 50, Fig. 9, via C3) defining a third inlet in fluid communication with the expansion chamber and the muffler outlet.
In reference to claim 6, Jean discloses the muffler of claim 5, wherein the third tube extends through the first partition wall (if top tube and branch 50 are interpreted as the third tube and the right branch as the first tube; Fig. 9), the second partition wall and the housing, wherein the muffler outlet is disposed adjacent to the housing (outlet tube 302 passes through the housing).
In reference to claim 7, Jean discloses the muffler of claim 5, wherein the third tube further comprises a curved portion (the top part of branch 50, Fig. 9) at least partially disposed within the other tuning chamber, the curved portion defining one or more openings therethrough (the tube is perforated).
In reference to claim 9, Jean discloses the muffler of claim 5, further comprising a retaining member (the first partition between C1 and C3, Fig. 9) joined to the second tube and the third tube.
In reference to claim 10, Jean discloses the muffler of claim 4, further comprising a fourth tube (D’, Fig. 8; 50, Fig. 9) fluidly communicating the tuning chamber (C3) with the other tuning chamber (C2), the fourth tube extending through the first partition wall and the second partition wall.
	In reference to claims 11-13 and 15-17, the recited muffler is substantively identical to what is recited in claims 1-7, 9 and 10. See rejections above; the same rationale applies.
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CN 109139190 A, US 2017/0074133 A1, DE 10254631 A1 and US 3,682,270 A each disclose a muffler that anticipates at least claim 1 and may be relied upon in a subsequent office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
22 October 2021